Citation Nr: 1131804	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-10 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to November 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Service connection is currently in effect for degenerative disc disease of multiple levels with intervertebral disc syndrome.  Service connection was granted on the basis that a preexisting back condition was aggravated by service, specifically by additional inservice low back injuries documented in the Veteran's service treatment records.  The Veteran now contends that his fibromyalgia, first diagnosed in 2005, is the result of the same inservice low back injuries.  

The Veteran has submitted a portion of The Fibromyalgia Help Book, Practical Guide to Living with Fibromyalgia authored by a registered nurse and director of arthritis care and fibromyalgia treatment at a Minneapolis hospital and an associate professor of medicine at the University of Texas.  He highlighted the paragraph indicating that both physical and emotional trauma could be potential causes of fibromyalgia, and argues that his inservice injuries were the cause of his fibromyalgia.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  

While the treatise submitted does not specifically address the Veteran's, it suggests a nexus between his inservice low back injuries and his currently diagnosed fibromyalgia.  As such, a VA examination to determine the origins of the disability must be provided.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of his fibromyalgia.  The examiner is asked to review all pertinent documents in the claims file and to indicate in the examination report whether the requested review of the record took place.  After a complete physical examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fibromyalgia is the result of the inservice low back injuries or any other incident in service, or was caused by or is aggravated by any of his service-connected disabilities, to include degenerative disc disease of multiple levels with intervertebral disc syndrome.  A complete rationale must be provided for any opinion stated, citing to claims file documents and/or current clinical findings as appropriate.  

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


